Citation Nr: 1136048	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for right ear sensorineural hearing loss.

3.  Entitlement to service connection for left ear sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to January 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in June 2011.  The hearing transcript has been associated with the claims file.

The issue of service connection for left ear hearing loss, having been opened herein, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims of service connection for left and right ear hearing loss were previously denied by the RO in June and August 2002, respectively.  Evidence presented since then relates to unestablished facts necessary to substantiate the claims of service connection.

2.  Resolving all doubt in favor of the Veteran, the Veteran's right ear hearing loss is due to in-service noise exposure.  




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for left and right hearing loss has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2010).

2.  The criteria for service connection for right ear hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The decision below resolves the issues of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claims, such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additionally, the decision below grants service connection for right ear hearing loss.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

Application to Reopen

Claims of service connection for left and right ear sensorineural hearing loss were denied in June 2002 and August 2002 rating decisions, respectively.  These decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied for left ear hearing loss because the RO determined that left ear hearing loss preexisted service and was not worsened by service.  At the time of the prior decision, the evidence included service treatment records, the results of an October 1980 VA examination record, and post-service VA treatment records.  The record did not include evidence of left ear hearing loss, as defined by VA.  Thus, the Board finds the previous denial was additionally (implicitly) based on the absence of a current disability.  

Evidence submitted in conjunction with the application to reopen the claim includes the Veteran's testimony as to the nature and onset of his hearing loss, medical evidence of hearing loss, as defined by VA, and a private audiologist's opinion that the Veteran's "decline of hearing is as likely as not the result of his noise exposure in the military."  See, e.g., June 2011 Martin statement and treatment record; September 2008 VA examination record.  

This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of left ear hearing loss, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Service connection was denied for right ear hearing loss because although the service medical records showed a decrease in hearing between entrance and separation, the evidence did not document current hearing loss, as defined by VA.  At the time of the prior decision, the evidence included service treatment records, the results of an October 1980 VA examination record, and post-service VA treatment records.  The record indicates that the Veteran failed to report for a VA audio examination in July 2002.  

Evidence submitted in conjunction with the application to reopen the claim includes the Veteran's testimony as to the nature and onset of his hearing loss, medical evidence of hearing loss, as defined by VA, and a private audiologist's opinion that the Veteran's "decline of hearing is as likely as not the result of his noise exposure in the military."  See, e.g., June 2011 Martin statement and treatment record; September and November 2008 VA examination records.  

This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of right ear hearing loss, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.   Having decided that the claim of service connection for right ear hearing loss is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the July 2009 statement of the case reopened the claim and considered it on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

An alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Under another alternative, the claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).   

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498.  

The evidence indicates that the Veteran has been diagnosed with right ear hearing loss (as defined by38 C.F.R. § 3.385).  See, e.g., September and November 2008 VA examination records.  The Veteran contends that his hearing loss is the result of unprotected noise exposure in service, particularly noise from teletypes which were constantly running in his office.  The Veteran has reported that he began to experience diminished hearing acuity during service and that it continued to diminish after service.  He has denied any significant post-service noise exposure.  Id.  See also June 2011 Martin statement; June 2011 hearing transcript.  The Veteran's spouse has reported that the Veteran has always spoken with a loud voice since she met him, which was contemporaneous with his separation from service.  

Audiometric evaluation was conducted at the time of enlistment.  The February 1970 enlistment examination reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
15


Audiometric evaluation was also conducted at the time of separation.  The January 1973 separation examination reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
30


VA examinations were conducted in September and November 2008.  At that time, the Veteran reported a history of difficulty clearly understanding speech since the 1970s.  The Veteran reported active duty noise exposure in Vietnam, particularly from exposure to missiles, heavy engines, and weapons.  He denied occupational or recreational noise.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
75
75
LEFT
45
80
45
85
80

The average pure tone threshold was 65dBs in the right ear and 73dBs in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  The examiner determined that the Veteran's hearing loss was less likely than not due to service noise because the service records were negative for hearing loss.  

A private audiologist submitted a statement in June 2011.  The audiologist noted the Veteran's history of acoustic trauma during service, particularly from shooting firearms and being onboard a Navy ship without hearing protection.  The audiologist also noted the Veteran's history that he was "very careful" to wear hearing protection during noisy hobbies such as hunting and carpentry after service.  The audiologist reported that after a "review of the limited audiological information available over the years spent in military service," it was his opinion that the Veteran's "decline of hearing is as likely as not the result of his noise exposure" in service.  

After review of the evidence, the Board finds that service connection is warranted.  The Board acknowledges that the separation examination does not reflect hearing loss, as defined by VA, that the record does not reflect a diagnosis of hearing loss until 35 years after separation, and that the record includes a negative nexus opinion.  Initially, the Board notes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service.  See Hensley, supra.  Thus, the Board finds the absence of hearing loss, as defined by VA, at the time of separation is not dispositive and the VA examiner's opinion lacks probative value.  The Board also finds that the absence of evidence of hearing loss for more than 34 years after separation is not dispositive.  The Veteran is competent to report a history of noise exposure during service, limited unprotected noise exposure after service, and diminished hearing acuity during and since service, and the Board finds the Veteran's history of continuous symptoms credible and consistent with the nature of his service, the evidence of diminished hearing acuity at separation, and the findings of the private audiologist that the Veteran's current hearing loss is related to in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Thus, in the absence of a probative negative opinion, and resolving all doubt in favor of the Veteran, the Board finds the evidence is at a minimum in equipoise as to whether the Veteran's right ear hearing loss is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b).  


ORDER

The application to reopen the claims of service connection for hearing loss is granted.

Service connection for right ear hearing loss is granted.  


REMAND

Further development is needed on the claim of service connection for left ear hearing loss; specifically, another VA opinion is needed.  The Board acknowledges that the record includes nexus opinions.  These opinions have limited probative value, however:  the VA examiner based his opinion on an inaccurate premise, namely that service connection is not warranted unless hearing loss is present during service, and the private audiologist did not address the existence of diminished hearing acuity at entrance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet .App. 155 (1993).  Thus, the Board finds another opinion is needed to determine whether left ear hearing loss onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to a VA audiologist for an opinion as to the likely etiology of the Veteran's left ear hearing loss.  After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not that the left ear hearing loss had its onset in service, was aggravated by service, or is related to service.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  The examiner is reminded that "normal" audiological findings at separation are not determinative.  An explanation for any opinion expressed is requested, particularly with discussion of the audiometric findings at entrance and separation and the private audiologist's opinion.  

2.  Thereafter, readjudicate the claim of service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


